CLEMENS, Senior Judge.
A jury found defendant Jeanne Worrell guilty on two counts: Gunshot damage to the home of Bob Genck and disturbing his peace. Pursuant to the verdict the trial court sentenced defendant to three-month and one-month jail terms.
Defendant has appealed, first claiming error in submitting two offenses because they arose from the same acts. Second, claiming error in admitting evidence of a scuffle between the victim and defendant’s companion Mark Livingston.
The evidence: Defendant and two armed companions admittedly drove in her car to the rural Genck home to collect a debt owed by Genck’s step-son. Mr. Genck was then returning home and met defendant and her two companions blocking his road. She told him his step-son owed her money. An argument ensued and defendant’s passenger Livingston and Genck exchanged blows. Then, as defendant and her passenger Ginn grappled with Genck, Livingston went into the defendant’s nearby car and came back with a shotgun, put it to Genck’s head as he continued to struggle with defendant and Ginn. Defendant and her two companions fled, firing the shotgun. Minutes later Sheriff Robert Witmer met defendant and her two companions on the road, arrested them and went to the Genck home. There he found gunshots had damaged the Genck window, mailbox and his car and truck.
As said defendant contends the court erred in telling the jury it could find her guilty of both damaging the Genck home and of disturbing his peace. She argues these were based on the same acts. Not so. They differed both as to place and time; each required proof of fact the other did not. Point denied.
By her other point defendant argues the trial court erred in allowing testimony of harm done to Genck by defendant’s companion Livingston. We disagree. As recited above disturbing Genck’s peace arose from a joint assault upon him by defendant and her two companions.
Affirmed.
SNYDER, P.J., and GAERTNER, J., concur.